OPINION
BELCHER, Judge.
The conviction is for the possession of marihuana; the punishment was assessed at forty years.
Trial was had after January 1, 1966.
After the jury found the appellant guilty, he elected to have the court assess the punishment, which was done.
No appellate brief has been filed by the appellant with the clerk of the trial court.
Appellant was represented by counsel at the trial and there is no showing that his counsel was appointed by the court or that the appellant was indigent.
The record contains nothing which should be considered as unassigned error under Art. 40.09, Sec. 13, C.C.P.
The judgment is affirmed.